Case 2:20-cv-02059-PKH-MEF Document 6                  Filed 04/20/20 Page 1 of 3 PageID #: 14



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 MARVIN GENE PHILLIPS                                                                 PLAINTIFF

 v.                                    Civil No. 2:20-CV-02059

 DEPUTY BROWN and                                                                 DEFENDANTS
 OFFICER SAMANTHA GOODWIN


                                             ORDER

       Plaintiff proceeds in this matter pro se and in forma pauperis pursuant to 42 U.S.C. § 1983.

The case is before the Court for preservice screening under the provisions of the Prison Litigation

Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to screen any

complaint in which a prisoner seeks redress from a governmental entity or officer or employee of

a governmental entity. 28 U.S.C. § 1915A(a).

                                        I. BACKGROUND

       Plaintiff filed his Complaint on April 17, 2020. He is currently incarcerated in the

Crawford County Detention Center (“CCDC”). (ECF No. 1 at 3). Plaintiff alleges that when he

was released from CCDC on December 13, 2019, Defendants were not able to return his personal

property because they had lost the items. (Id. at 2). He further alleges that another Deputy kept

trying to give him someone else’s phone. (Id. at 5).

       Plaintiff proceeds against Defendants in both their official and personal capacities. (Id. at

2). Plaintiff seeks compensatory damages in the amount of $1,716.00. (Id. at 5).

                                    II. LEGAL STANDARD

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are


                                                 1
Case 2:20-cv-02059-PKH-MEF Document 6                  Filed 04/20/20 Page 2 of 3 PageID #: 15



frivolous, malicious, or fail to state a claim upon which relief may be granted; or, (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

                                         III. ANALYSIS

       Plaintiff fails to state a cognizable claim, as he has adequate post-deprivation remedies for

his lost property. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (intentional deprivation of

property does not violate due process when meaningful post-deprivation remedy is available);

Barnett v. Centoni, 31 F.3d 813 (9th Cir. 1994) (negligent or intentional deprivation of prisoner’s

property fails to state claim under § 1983 if state has adequate post-deprivation remedy); Elliot v.

Hurst, 307 Ark. 134, 817 S.W.2d 877, 880 (1991) (cause of action for conversion lies where

distinct act of dominion is exerted over property in denial of owner’s right).

       Accordingly, because Plaintiff may seek redress in Arkansas state courts for his claim of

lost property, he has no claim pursuant to § 1983 in this regard.




                                                  2
Case 2:20-cv-02059-PKH-MEF Document 6                  Filed 04/20/20 Page 3 of 3 PageID #: 16



                                       IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE. Further, this case is counted as a strike under 28 U.S.C. § 1915(g), and the Clerk is

directed to enter a Section 1915(g) strike flag on this case.

       IT IS SO ORDERED this 20th day of April 2020.


                                                                /s/P. K. Holmes, III
                                                                P. K. HOLMES, III
                                                                U.S. DISTRICT JUDGE




                                                  3
